               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:21-cv-00195-MR-WCM

HERITAGE PROPERTY & CASUALTY )
INSURANCE COMPANY             )
as subrogee of William Hobbs  )
                              )                               ORDER
                  Plaintiffs, )
v.                            )
                              )
OMEGA FLEX, INC.              )
                              )
                  Defendant.  )
                              )

        This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 8) filed by Zachary V. Renegar. The Motion indicates

that Mr. Renegar, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff and that he seeks the admission of Mark E. Utke, who the

Motion represents as being a member in good standing of the Bar of

Pennsylvania. It further appears that the requisite admission fee has been

paid.

        Accordingly, the Court GRANTS the Motion (Doc. 8) and ADMITS Mark

E. Utke to practice pro hac vice before the Court in this matter while associated

with local counsel.           Signed: August 16, 2021




        Case 1:21-cv-00195-MR-WCM Document 9 Filed 08/16/21 Page 1 of 1
